Citation Nr: 1009441	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-24 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to an evaluation in excess of 50 percent for the 
Veteran's post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from September 1966 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2008 rating decision of the 
Newark, New Jersey regional office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that additional evidence was received in this 
appeal at the RO in June 2009 and was forwarded to the Board.  
The Veteran's representative waived RO review in the March 
2010 Informal Hearing Presentation.  

However, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. on other 
grounds.  VA will notify the Veteran if further action is 
required.


REMAND

The Veteran contends that the 50 percent evaluation assigned 
to his service connected PTSD is inadequate to reflect the 
impairment that results from this disability.  He notes that 
his disability has increased in severity since the most 
recent VA examination, and he believes that is entitled to at 
least a 70 percent rating and possibly the 100 percent 
rating.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2009).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  

A review of the record shows that the Veteran has not been 
provided with VCAA notification in conjunction with his 
current claim.  He was provided with a May 2007 notification 
letter as part of a previous claim but his current claim, as 
noted in the August 2008 statement of the case, was received 
in February 2008.  Therefore, the Veteran must be provided 
with VCAA notification for this claim.  

After the receipt of the Veteran's February 2008 claim, he 
was afforded a VA examination of his PTSD in April 2008.  
This examination resulted in a diagnosis of PTSD with a score 
on the Global Assessment of Functioning (GAF) of 55.  

The additional evidence that was received in June 2009 
includes a private examination conducted in June 2009.  The 
diagnosis was PTSD, severe, and his current GAF was 35.  

The veteran is entitled to a new VA examination where there 
is evidence (including his statements) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  The Veteran's 
representative has requested that this appeal be returned for 
an additional VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  The 
Veteran must be provided with a VCAA 
notification letter that contains all of 
the information required by 38 C.F.R. § 
3.159 (2002), as defined by Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Arrange for the Veteran to have a VA 
psychiatric examination to determine the 
severity of his PTSD.  The claims file 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction of the examination and entry 
of any opinions.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.  
The VA examiner should also specifically 
address/discuss the following:

A. The VA examiner should assign the 
veteran's PTSD a numerical code under the 
Global Assessment of Functioning (GAF) 
consistent with the criteria in the 
fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  Also, an opinion addressing 
the relative degree of industrial 
impairment resulting from his PTSD is 
requested.  Specifically, the examiner 
should describe what types of employment 
activities would be limited due solely to 
the Veteran's service-connected PTSD, 
bearing in mind his entire social-medical 
history, particularly, any degree of 
industrial impairment caused by one or 
more nonservice connected disorders.

B. The VA examiner should also describe 
how the symptoms of the Veteran's 
service-connected PTSD affect his social 
capacity, including his ability to 
establish and maintain effective work and 
social relationships.

C. The VA examiner should note the report 
of the June 2009 private examination and 
should reconcile his findings with that 
examination if they are substantially 
different. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the Veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


